UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
) CASE NO.: l:lSCR381
MATTHEW KING, ) 1 :19CV00051
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
v. )
)
UNITED STATES OF AMERICA ) MEMORANDUM OPINION
) AND ORDER
Respondent. )

This matter comes before the Court upon Petitioner Matthew King’s Motion to Vacate,
Set Aside, or Correct Sentence by a Person in Federal Custody, pursuant to 28 U.S.C. § 2255.
(ECF #81). Petitioner seeks to vacate, set aside, or correct his sentence on three counts of
money laundering in violation of 18 U.S.C. l956(a)(3)(B).

FACTUAL AND PROCEDURAL HISTORY

On October 14, 2015 , Petitioner was charged in an indictment with three counts of money
laundering in violation of 18 U.S.C. 1956(a)(3)(B). (ECF# 1). Petitioner filed amotion in limine
to exclude recorded statements between a criminal informant and himself. (ECF #3 6). On June
16, 2016, Petitioner was convicted by a jury on all three counts. (ECF # 45). On July 21, 2016,
Petitioner filed a motion for a judgment of acquittal and for a new trial. (ECF #54).Petiti0ner’s
motion was denied on August 30, 2016. (ECF #62). On the same day, this Court sentenced
Petitioner to 44 months in prison on each count, to be served concurrently. (Id.). On August 4,
2017, the Sixth Circuit affirmed this Court’s decision. (ECF # 77). On January 8, 2018, the
Supreme Court denied Petitioner’s writ of certiorari (ECF #80).

On January 8, 2019, Petitioner filed the instant Motion to Vacate under 28 U.S.C. 2255.

(ECF # 81). On February 1, 2019, the Govemment filed a Response to Petitioner’s Motion to
Vacate, arguing that Petitioner’s claims are procedurally defaulted or have already been litigated
on direct appeal and should be denied. (ECF # 83).
ANALYSIS

I. Legal Standards

A petitioner that moves to vacate, set aside or correct a sentence pursuant to 28 U.S.C.
§2255 must demonstrate that: (l) the sentence was imposed in violation of the Constitution or
laws of the United States; (2) the court was without jurisdiction to impose the sentence; (3) the
sentence was in excess of the maximum authorized by law; or (4) it is otherwise subject to
collateral attack. See 28 U.S.C. § 2255. As such, a court may grant relief under § 2255 only if a
petitioner has demonstrated “a fundamental defect which inherently results in a complete
miscarriage of justice.” Id. (intemal quotation and citation omitted). If a § 2255 motion, as well
as the record, conclusively show that the petitioner is not entitled to relief, then the court need not
grant an evidentiary hearing on the motion. See 28 U.S.C. § 2255; see also Valentine v. United
States, 488 F.3d 325, 333 (6th Cir. 2007) (stating that no evidentiary hearing is required where
there “record conclusively shows that the petitioner is entitled to no reliet”) (quoting Arredonda
v. United States, 178 F.3d 778, 782 (6th Cir. 1999)); Blanton v. United States, 94 F.3d 227, 235
(6th Cir. 1996).
II. Claims Raised on Direct Appeal

A § 2255 motion may not be used to relitigate an issue that was raised on appeal absent
highly exceptional circumstances, such as an intervening change in law. Dupont v. United States,

76 F.3d 108, 110 (6th Cir. 1996).

Petitioner raised the following issues on direct appeal: (l) the recorded statements were
admitted in violation of his Sixth Amendment right to confront the Witnesses against him; and
(2) the Court erred when it allowed the United States to introduce evidence of his prior arrest for
cocaine possession. Petitioner raises the following issues in his instant motion: (l) the recorded
statements were admitted in violation of his Sixth Amendment right to confront witnesses against
him (Issue I); (2) the recorded statements were hearsay and admitted in violation of his Sixth
Amendment right to confront witnesses against him (Issue II); and (3) the introduction of
evidence of his prior arrest for cocaine possession is reversible, not harmless, error (Issue V).

The Sixth Circuit rejected Petitioner’s Confrontation Clause claims. It held that the
recordings were not offered for the truth of the matter asserted, but rather to prove what was
“represented” to Petitioner, an element of money laundering in violation of 18 U.S.C. l956(a)(3).
Furthermore, the Sixth Circuit held that the introduction of Petitioner’s prior arrest for cocaine
possession was harmless error in light of the overwhelming evidence against him.

Because these issues were already litigated on direct appeal, and Petitioner has not
demonstrated any highly exceptional circumstances, such as an intervening change in law, to
support relitigation of these issues, Petitioner’s claims in Issues I, II, and IV are denied.

III. Procedurally Defaulted Claims

Where a defendant has procedurally defaulted a claim by failing to raise it on direct
review, the claim may be raised in habeas only if the defendant can first demonstrate either cause
and actual prejudice or that he is actually innocent. Bousley v. United States, 523 U.S. 614, 622
(1998) (citations omitted). Petitioner’s remaining claims Ussues III, IV, and VI) were not raised

on direct appeal. In failing to do so, Petitioner procedurally defaulted on those claims.

Furthermore, Petitioner has not even attempted to demonstrate cause and prejudice or actual
innocence. For these reasons, Petitioner’s claims are procedurally defaulted.
CERTIFICATE OF APPEALABILITY
Pursuant to 28 U.S.C. § 2253, the Court must determine whether to grant a certificate of
appealability as to any of the claims presented in the Petition. 28 U.S.C. § 2253 provides, in part:

(c)(l) Unless a circuit justice or judge issues a certificate of appealability, an appeal
may not be taken to the court of appeals from --

(A) the final order in a habeas corpus proceeding in which the detention
complained of arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255.

(2) A certificate of appealability may issue under paragraph (1) only if the applicant
has made a substantial showing of the denial of a constitutional right.

(3) The certificate of appealability under paragraph (1) shall indicate which specific
issue or issues satisfy the showing required by paragraph (2).

In order to make “substantial showing” of the denial of a constitutional right, as required
under 28 U.S.C. § 2255(0)(2), a habeas prisoner must demonstrate “that reasonable jurists could
debate whether . . . the petition should have been resolved in a different manner or that the issue
presented were ‘adequate to deserve encouragement to proceed further.”’ Slack v. McDam`el, 529
U.S. 473, 484, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barejbot v. Estelle, 463 U.S.
880, 893 n.4, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983)).

Where a district court has rejected the constitutional claims on the merits, the petitioner
must demonstrate only that reasonable jurists would find the district court's assessment of the
constitutional claims debatable or wrong. Slack, 529 U.S. at 484. Where the petition has been

denied on a procedural ground without reaching the underlying constitutional claims, the court

must find that the petitioner has demonstrated that reasonable jurists could debate whether the
petition states a valid claim of the denial of a constitutional right and that reasonable jurists could
debate whether the district court was correct in its procedural ruling. Id. “Where a plain
procedural bar is present and the district court is correct to invoke it to dispose of the case, a
reasonable jurist could not conclude either that the district court erred in dismissing the petition
or that the petitioner should be allowed to proceed further." Id.

For the reasons stated above, the Court concludes that Petitioner has failed to make a
substantial showing of the denial of a constitutional right and there is no reasonable basis upon
which to debate this Court’s procedural rulings. Accordingly, the Court declines to issue a
certificate of appealability

QQ_N_CLF.S_M.

Because the files and records in this case conclusively show that Petitioner is entitled to
no relief under § 2255, no evidentiary hearing is required to resolve the pending Motion. For the
reasons set forth above, Petitioner’s Motion to Vacate, Set Aside or Correct Sentence Pursuant to
28 U.S.C. § 2255 (ECF #81) is DENIED. Furthermore, because the record conclusively shows
that Petitioner is entitled to no relief under § 2255, the Court certifies, pursuant to 28 U.S.C. §
l915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no

basis on which to issue a certificate of appealability 28 U.S.C. § 2253; Fed.R.App.P. 22(b). lT

Ul¢\M.M

DONALD C. NUGEN
United States District Ju ge

IS SO ORDERED.

DATED; tim 19 lOl‘i

